DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leflaive et al WO 2009/101282.
	Regarding claim 1, Leflaive et al discloses a vacuum assisted pressure swing adsorption device for purifying oxygen from air, comprising: a first adsorption bed and a second adsorption bed, wherein the first adsorption bed and the second adsorption bed are either separate layers contained in the same adsorption bed vessel, or separate adsorption beds contained in separate adsorption bed vessels that are operably connected to each other in series; wherein, the first bed is located on the proximal end of an adsorption bed train and is operably connected to an air gas feed stream, the second bed is located on the distal end of an adsorption bed train and is operably connected to a purified oxygen exit gas stream; and wherein, the first bed comprises a LiLSX sorbent and a second bed comprises a AgLiLSX sorbent, wherein the first bed and the second bed are connected to each other in series and the AgLiLSX bed is located at the distal end of the adsorption bed. See Abstract and FIG. 1.

Regarding claim 2, Leflaive et al discloses the second bed is less than 50% of the total bed volume. See Abstract and FIG. 1.

Regarding claim 3, Leflaive et al discloses the second bed is less than 30% of the total bed volume. See Abstract and FIG. 1.

Regarding claim 4, Leflaive et al discloses the bed length to diameter ratio is no more than 1.8. See Abstract and FIG. 1.

Regarding claim 5, Leflaive et al discloses the bed length to diameter ratio is no more than 1.3. See Abstract and FIG. 1.

Regarding claim 6, Leflaive et al discloses method for concentration oxygen for medical purposes using the device of claim 1, comprising: operating the device of claim 1 in a vacuum-assisted pressure swing adsorption process; and, producing a concentrated gas stream comprising 50-95% oxygen. See Abstract and FIG. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747